Case 1:20-cv-03225-GBD Document 50 Filed 08/03/20 Page 1 of 1

 

 

 

 

fst ssay

UNITED STATES DISTRICT COURT BOC MN.
SOUTHERN DISTRICT OF NEW YORK ELEC CR rat pe oe,
wee ee ee eee eee eee eee eee x DOW #
MARINA REKHVIASHVILI, : DATE

Plaintiff, —

-against-
20 Civ. 3225 (GBD)

TRANSUNION, LLC et al.,

Defendants.
sss ses ew eewewrwew eee sew ewren wee ew eer eewee ew ew wre = x

GEORGE B. DANIELS, United States District Judge:

The conference scheduled for August 5, 2020 at 9:30 a.m. is canceled. The Clerk of Court
is hereby directed to close Defendant TransUnion, LLC’s letter motions at ECF Nos. 47 and 48.
Dated: New York, New York

August 3, 2020
SO ORDERED.

ingy B D) Dante

B. DANIELS
Med ates District Judge

 

 
